DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nikaido (US 2013/0125573 – provided by Applicant in the IDS dated 10/19/2018, previously cited) in view of Matsuo (US 2015/024110 – provided by Applicant in the IDS dated 10/19/2018, previously cited), further in view of Millet (US 2008/0028778 – previously cited) and Luo (US 2015/0204594 – previously cited).

Regarding claim 1, Nikaido teaches a cooler system (see Title, Abstract) comprising: 
a plurality of cooler units (TR1, TR2, Fig. 10, see Abstract); 
a condensed water flow path (see the “cooling water” path in Fig. 10, see paragraph [0099]), an aqueous medium in the condensed water flow path sequentially flowing through each of the cooler units (see paragraph [0044] which notes that the water pipes exchange heat with a refrigerant in the condenser of the chiller, further see paragraph [0040] which notes the configurations of the chillers TR1 and TR2 is the same, further see paragraph [0045]); 
a cooling water flow path (see the “chilled water” path in Fig. 10, see paragraph [0099]), an aqueous medium in the cooling water flow path sequentially flowing through each of the cooler units in a flow direction opposite to a flow direction of the aqueous medium in the condensed water flow path (see paragraph [0040] which notes the configurations of the chillers TR1 and TR2 is the same, further see paragraph [0045]); and 

at least one temperature sensor arranged between the cooler units and used for acquiring a middle water temperature on the cooling water flow path between the cooler units (see paragraph [0045] which notes an “intermediate” temperature sensor in the cooling water flow path); and 
a controller (see paragraph [0039] which notes a control unit) configured to set a middle water temperature set value (see Abstract which notes the control unit that variably sets the intermediate temperature);
and a leaving water temperature set value and configured to adjust a refrigeration capacity of the cooler units to enable the middle water temperature to be close or equal to the middle water temperature set value and to enable the leaving water temperature to be close or equal to the leaving water temperature set value (see paragraph [0008]). 
Nikaido does not teach a plurality of current sensors used for detecting working currents of the cooler units. Matuso teaches a heat source system (Matsuo, Title) which connects multiple heat source systems (Matsuo, Abstract) wherein each heat source system has an information acquisition unit (the Examiner notes the information acquisition unit is analogous to a sensor) which can acquire the current consumption of the compressor of the heat source system (Matuso, see paragraph [0018], as teach heat source system has an information acquisition unit Matuso teaches a plurality of analogous sensors). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nikaido with a plurality of current sensors 
Nikaido as modified does not specifically teach that the at least one temperature sensor arranged between the cooler units is a virtual temperature sensor. Millet teaches that virtual temperature sensors can provide accurate time varying temperature estimates (Millet, paragraph [0030]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nikaido as modified with a virtual temperature sensor, in order to provide accurate time varying temperature estimates (Millet, paragraph [0030]). 
Nikaido as modified does not teach that acquiring the middle water temperature is responsive to the working currents of the cooler units. 
Luo teaches an air conditioning system (Luo, Title) which features using the working current of the compressor to inform setting the refrigerant saturation temperature (Luo, paragraph [0047], [0111]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nikaido as modified with the teaching of acquiring a temperature based on a working current, as taught by Luo, in order to correspond temperature settings with the current of the chillers thereby allowing for changes to operational loads if the compressor is a state of overworking or underworking. 

Regarding claim 4, Nikaido as modified teaches the cooler system according to claim 1, wherein:
the number of the cooler units is two (see TR1, TR2, Fig. 10 in Nikaido), and 

the virtual temperature sensor is used for acquiring a middle water temperature on the cooling water flow path between the upstream cooler unit and the downstream cooler unit (see paragraph [0045] which notes an “intermediate” temperature sensor in the cooling water flow path and is downstream from the entrance pipe).  
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nikaido in view of Matsuo, Millet, and Luo, as applied to claim 1, further in view of Sibik (US 2015/0362240 – previously cited).

Regarding claim 2, Nikaido as modified teaches the cooler system according to claim 1, but Nikaido as modified does not teach that the controller is configured to control the compressor inlet guide vane to adjust the refrigeration capacity of the cooler units.  
Sibik teaches a method and system for controlling a chiller system (Sibik, Title) wherein the compressor speed and inlet guide vane position are changed to control the chiller capacity (Sibik, paragraph [0060]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nikaido as modified with the teaching of adjusting the refrigeration capacity of the cooler units via the compressor inlet guide vane, as taught by Sibik, in order to prevent surge in the compressor (Sibik, paragraph [0060]).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nikaido in view of Matsuo, Millet, Luo and Sibik, as applied to claim 2, further in view of Kurita (US 2005/0204760 – previously cited).

Regarding claim 3, Nikaido as modified teaches the cooler system according to claim 2, but does not teach: 
the controller configured to control the compressor operating frequency to adjust the refrigeration capacity of the cooler units; 
and/or the controller is configured to control conduction and disconnection of the hot gas bypass branch to adjust the refrigeration capacity of the cooler units.  
Kurita teaches a refrigerating apparatus (Kurita, Title) which teaches a compressor wherein the operating frequency is variably controlled in relation to the capacity required for the refrigerating cycle, wherein the operating frequency is controlled by an inverter device (Kurita, paragraph [0032]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Nikaido as modified with the teaching of using a frequency converter control module to control the compressor operating frequency to adjust the refrigeration capacity of the cooler units, as taught by Kurita, in order to effectively maintain refrigeration capacity at the desired level. 

Allowable Subject Matter
Claims 6-9 are allowed.
see the office action dated 10/7/2020 which provides a reasons for indicating allowable subject matter for claim 6, which is now amended to be an independent claim thus making the claim allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. 
Applicant’s argument begin by addressing the amendment of claim 1 and asserting that Nikaido as modified does not teach the amendment to claim 1. The Examiner has considered the argument and respectfully disagrees as Nikaido teaches setting a leaving water temperature and enables the system to run such that a preset leaving water temperature level is fixed in operation, per at least paragraph [0008] of Nikaido. As such, the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NAEL N BABAA/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763